Exhibit 10.3

AMENDED AND RESTATED

Quest Diagnostics Incorporated

Employee Long-Term Incentive Plan

(As amended on August 17, 2007)

1.          THE PROGRAM

          a)      Purpose. This Amended and Restated Quest Diagnostics
Incorporated Employee Long-Term Incentive Plan (the “Program”) is intended to
benefit the stockholders of Quest Diagnostics Incorporated (the “Company”) by
providing a means to attract, retain and reward individuals who can and do
contribute to the longer term financial success of the Company. Further, the
recipients of stock-based awards under the Program should identify their success
with that of the Company’s stockholders and therefore will be encouraged to
increase their proprietary interest in the Company.

          b)      Effective Date. To serve this purpose, the Program will become
effective upon its approval by the holders of stock entitled to vote at the
Company’s 2005 Annual Meeting of Stockholders (the “Effective Date”).

2.          ADMINISTRATION

          a)      Committee. The Program shall be administered by a Committee,
appointed by the Board of Directors of the Company (the “Board”), which shall
consist of no less than two of its members, all of whom shall not be (or
formerly have been) employees of the Company (the “Committee”); provided,
however, that from time to time the Board may assume, at its sole discretion,
administration of the Program. Except with regard to awards to employees subject
to Section 16 of the Securities Exchange Act of 1934, the Committee may delegate
certain responsibilities and powers to any executive officer or officers
selected by it. Any such delegation may be revoked by the Committee at any time.

          b)      Powers and authority. The Committee’s powers and authority
include, but are not limited to: selecting individuals, who are employees of the
Company and any subsidiary of the Company or other entity in which the Company
has a significant equity or other interest as determined by the Committee, to
receive awards; determining the types and terms and conditions of all awards
granted, including performance and other earnout and/or vesting contingencies;
permitting transferability of awards to eligible third parties; interpreting the
Program’s provisions; and administering the Program in a manner that is
consistent with its purpose. The Committee’s decision in carrying out the
Program and its interpretation and construction of any provisions of the Program
or any award granted or agreement or other instrument executed under it shall be
final and binding upon all persons. No members of the Board shall be liable for
any action or determination made in good faith in administering the Program.

           c)      Award Prices. Except for awards made in connection with the
assumption of, or in substitution for, outstanding awards previously granted by
an acquired entity, all awards denominated or made in Shares shall use as the
per Share price the mean between the high and low selling prices of a share of
the Common Stock of the Company (“Share”) on the applicable date as reported in
The New York Times, or if Shares are not traded on such date, the mean between
the high and low selling prices on the next preceding day on which such Shares
are traded; provided, however, that the Committee may in its discretion
establish a higher price as the per Share price; and provided further, however,
that where a “reload” option is issued to an optionee who exercises an option by
tendering (either actually or by attestation) Shares previously owned by the
optionee, then the per Share exercise price of the reload option (which shall be
for the same number of shares tendered for payment) shall be the market price at
which the Shares tendered are valued in accordance with Section 4(b). The
applicable date shall be the day on which the award is granted. Except as
provided for in Section 3(d), the per Share exercise price of any stock option
or stock appreciation right may not be decreased after the grant of the award,
and a stock option or stock appreciation right may not be surrendered as
consideration in exchange for the grant of a new award with a lower per Share
exercise price.

--------------------------------------------------------------------------------




3.           SHARES SUBJECT TO THE PROGRAM AND ADJUSTMENTS

          a)      Maximum Shares Available for Delivery. Subject to adjustments
under Section 3(d), the maximum number of Shares that may be delivered to
participants and their beneficiaries under the Program shall be equal to (i)
48,000,0001 Shares; (ii) any Shares that were available for future awards under
the Company’s 1996 Employee Equity Participation Program (the “Prior Program”)
as of June 29, 1999; and (iii) any Shares that were represented by awards
granted under the Prior Program of the Company, which are or may be forfeited,
which expire or are canceled without the delivery of Shares or which have or may
result in the forfeiture of Shares back to the Company after June 29, 1999. In
addition, any Shares delivered under the Program or the Prior Program of the
Company which are forfeited back to the Company because of the failure to meet
an award contingency or condition shall again be available for delivery pursuant
to new awards granted under the Program. Any Shares covered by an award (or
portion of an award) granted under the Program or the Prior Program of the
Company, which is forfeited or canceled, expires or is settled in cash,
including the settlement of tax withholding obligations using Shares, shall be
deemed not to have been delivered for purposes of determining the maximum number
of Shares available for delivery under the Program. Likewise, if any stock
option is exercised by tendering Shares, either actually or by attestation, to
the Company as full or partial payment for such exercise under this Program or
the Prior Program of the Company, only the number of Shares issued net of the
Shares tendered shall be deemed delivered for purposes of determining the
maximum number of Shares available for delivery under the Program. Further,
Shares issued under the Program through the settlement, assumption or
substitution of outstanding awards or obligations to grant future awards as a
condition of the Company acquiring another entity shall not reduce the maximum
number of Shares available for delivery under the Program.

          b)      Other Program Limits. Subject to adjustment under Section
3(d), the following additional maximums are imposed under the Program. The
maximum number of Shares that may be delivered in conjunction with awards
granted pursuant to Section 4(d) on or after the Effective Date, shall be
7,000,000. The maximum aggregate number of Shares that may be covered by awards
granted to any one individual over the life of the Program pursuant to Sections
4(b) and 4(c) shall not exceed 6,000,000 Shares. The aggregate maximum payments
that can be made for awards granted to any one individual pursuant to Section
4(d) on or after the Effective Date shall not exceed 1,200,000 Shares.

          c)      Payment Shares. Subject to the overall limitation on the
number of Shares that may be delivered under the Program, the Committee may, in
addition to granting awards under Section 4, use available Shares as the form of
payment for compensation, grants or rights earned or due under any other
compensation plans or arrangements of the Company.

          d)      Adjustments for Corporate Transactions. In the event of any
change in the Shares by reason of any stock split, reverse stock split, stock
dividend recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares, or any similar change affecting the Shares,
(i) the number and kind of shares which may be delivered under the Program
pursuant to Sections 3(a) and 3(b); (ii) the number and kind of shares subject
to outstanding awards; and (iii) the exercise price of outstanding stock options
and stock appreciation rights shall be appropriately adjusted consistent with
such change in such manner as the Committee may deem equitable to prevent
substantial dilution or enlargement of the right granted to, or available for,
participants in the Program; provided, however, that no such adjustment shall be
required if the Committee determines that such action could cause an option to
fail to satisfy the conditions of an applicable exception from the requirements
of Section 409A of the Internal Revenue Code (“Section 409A”) or otherwise could
subject a participant to the additional tax imposed under Section 409A in
respect of an outstanding stock grant. Similar adjustments may be made in
situations where the Company assumes or substitutes for outstanding awards held
by employees and other persons of an entity acquired by the Company.

--------------------------------------------------------------------------------

1 All Share totals included in Section 3 and 4 have been adjusted to reflect the
two-for-one stock split effective on June 20, 2005.

2

--------------------------------------------------------------------------------




4.          TYPES OF AWARDS

          a)      General. An award may be granted singularly, in combination
with another award(s) or in tandem whereby exercise or vesting of one award held
by a participant cancels another award held by the participant. Subject to the
limitations of Section 2(c), an award may be granted as an alternative or
successor to or replacement of an existing award under the Program or under any
other compensation plan or arrangement of the Company, including the plan of any
entity acquired by the Company. The types of awards that may be granted under
the Program include:

          b)      Stock Option. A stock option represents a right to purchase a
specified number of Shares during a specified period at a price per Share which
is no less than one hundred percent (100%) of the per Share amount stipulated by
Section 2(c). A stock option may be in a form intended to comply with Section
422 or any other similar provision of the Internal Revenue Code (the “Code”) or
in another form which may or may not qualify for favorable federal income tax
treatment. Each stock option granted on or after the Effective Date shall expire
on the applicable date designated by the Committee but in no event may such date
be more than seven years from the date the stock option is granted. The Shares
covered by a stock option may be purchased by means of a cash payment or such
other means as the Committee may from time-to-time permit, including (i)
tendering (either actually or by attestation) Shares valued using the market
price at the time of exercise, (ii) authorizing a third party to sell Shares (or
a sufficient portion thereof) acquired upon exercise of a stock option and to
remit to the Company a sufficient portion of the sale proceeds to pay for all
the Shares acquired through such exercise and any tax withholding obligations
resulting from such exercise; or (iii) any combination of the above.

          c)      Stock Appreciation Right. A stock appreciation right is a
right to receive a payment in cash, Shares or a combination, equal to the excess
of the aggregate market price at time of exercise of a specified number of
Shares over the aggregate exercise price of the stock appreciation right being
exercised. The longest term a stock appreciation right granted on or after the
Effective Date may be outstanding shall be seven years. Such exercise price
shall be no less than one hundred percent (100%) of the per Share amount
stipulated by Section 2(c).

          d)      Stock Award. A stock award is a grant of Shares or of a right
to receive Shares (or their cash equivalent or a combination of both) in the
future. Each stock award shall be earned and vest over such period and shall be
governed by such conditions, restrictions and contingencies as the Committee
shall determine. These may include continuous service and/or the achievement of
performance goals. The performance goals that may be used by the Committee for
such awards granted to persons who may become subject to Code Section 162(m)
shall consist of operating profits (including EBITDA), net profits, earnings per
share, profit returns and margins, revenues, shareholder return and/or value,
stock price, customer service and quality metrics. Performance goals may be
measured solely on a corporate, subsidiary or business unit basis, or a
combination thereof. Further, performance criteria may reflect absolute entity
performance or a relative comparison of entity performance to the performance of
a peer group of entities or other external measure of the selected performance
criteria. Profit, earnings and revenues used for any performance goal
measurement may exclude: gains or losses on operating asset sales or
dispositions; asset write-downs; litigation or claim judgments or settlements;
accruals for historic environmental obligations; effect of changes in tax law or
rate on deferred tax liabilities; accruals for reorganization and restructuring
programs; uninsured catastrophic property losses; the effect of changes in
accounting standards; the cumulative effect of changes in accounting principles;
and any extraordinary non-recurring items as described in Accounting Principles
Board Opinion No. 30 and Statement of Financial Accounting Standards No. 145
and/or in management’s discussion and analysis of financial performance
appearing in the Company’s annual report to stockholders for the applicable
year.

5.          AWARD SETTLEMENTS AND PAYMENTS

          a)      Dividends and Dividend Equivalents. An award may contain the
right to receive dividends or dividend equivalent payments which may be paid
either currently or credited to a participant’s account. Any such crediting of
dividends or dividend equivalents may be subject to such conditions,
restrictions and contingencies as the Committee shall establish, including the
reinvestment of such credited amounts in Share equivalents.

3

--------------------------------------------------------------------------------




          b)      Payments. Awards may be settled through cash payments, the
delivery of Shares, the granting of awards or combination thereof as the
Committee shall determine. Any award settlement, including payment deferrals,
may be subject to such conditions, restrictions and contingencies as the
Committee shall determine. The Committee may permit or require the deferral of
any award payment, subject to such rules and procedures as it may establish,
which may include provisions for the payment or crediting of interest, or
dividend equivalents, including converting such credits into deferred Share
equivalents.

6.        PROGRAM AMENDMENT AND TERMINATION

          a)      Amendments. The Board may amend this Program as it deems
necessary and appropriate to better achieve the Program’s purpose provided,
however, that except as provided in Section 3(d): (i) the Share and other award
limitations set forth in Sections 3(a) and 3(b) cannot be increased and (ii) the
minimum stock option and stock appreciation right exercise prices set forth in
Sections 2(c) and 4(b) and (c) cannot be changed unless such a plan amendment is
properly approved by the Company’s stockholders.

          b)      Program Suspension and Termination. The Board may suspend or
terminate this Program at any time. However, in no event may any awards be
granted under the Program after the tenth anniversary of the Effective Date. Any
such suspension or termination shall not of itself impair any outstanding award
granted under the Program or the applicable participant’s rights regarding such
award.

7.          MISCELLANEOUS

          a)      Assignability. Except by will or by the laws of descent and
distribution and, if permitted by the Committee, as a gift to a family member or
a trust or similar entity for the benefit of one or more family members, no
award granted under the Program shall be assignable or transferable.

          b)      No Individual Rights. No person shall have any claim or right
to be granted an award under the Program. Neither the Program nor any action
taken hereunder shall be construed as giving any employee or other person any
right to continue to be employed by or to perform services for the Company, any
subsidiary or related entity. The right to terminate the employment of or
performance of services by any Program participant at any time and for any
reason is specifically reserved to the employing entity.

          c)      Unfunded Program. The Program shall be unfunded and shall not
create (or be construed to create) a trust or a separate fund or funds. The
Program shall not establish any fiduciary relationship between the Company and
any participant or beneficiary of a participant. To the extent any person holds
any obligation of the Company by virtue of an award granted under the Program,
such obligation shall merely constitute a general unsecured liability of the
Company and accordingly shall not confer upon such person any right, title or
interest in any assets of the Company.

          d)      Use of Proceeds. Any proceeds from the sale of shares under
the Program shall constitute general funds of the Company.

          e)      Other Benefit and Compensation Programs. Unless otherwise
specifically determined by the Committee, settlements of awards received by
participants under the Program shall not be deemed a part of a participant’s
regular, recurring compensation for purposes of calculating payments or benefits
from any Company benefit plan or severance program. Further, the Company may
adopt any other compensation programs, plans or arrangements as it deems
appropriate.

          f)      No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Program or any award, and the Committee shall
determine whether cash shall be paid or transferred in lieu of any fractional
Shares, or whether such fractional Shares or any rights thereto shall be
canceled.

          g)      Governing Law. The validity, construction and effect of the
Program and any award, agreement or other instrument issued under it shall be
determined in accordance with the laws of the state of New Jersey without
reference to principles of conflict of law.

4

--------------------------------------------------------------------------------